Case 1:17-cv-07495-JPC-GWG Document 138 Filed 05/10/21 Page 1 of 1

GARETH W. STEWART

ATTORNEY AT LAW

29 BROADWAY, 21st FLOOR
NEW YORK, NEW YORK 10006
Tel: 212.365.8576 E-Mail: garethws@gwstewart.us Fax: 646.328.4542

May 10, 2021

John P. Cronan

United States District Judge
United States Courthouse
New York, New York 10007

Re: Saray v. MTS Logistics, Inc.
17 Civ. 7495 (JPC)-(GWG)

Judge Cronan:

On a day given over to rest and family, SARAY’s lawyer efiled with
the Court a letter the content of which I know not because I have not yet
downloaded that letter. But the efiling indicates something about the Shipping
Act suit that MTS recently filed against SARAY, which the Court understandably
may consider not conducive to settlement of this action and have question(s) on.

The reason I filed that Shipping Act suit is, in two words, legal
malpractice. And there are sound reasons the Court need not engage time on
that development: (1) In the Settlement Letter I efiled earlier this morning with
Magistrate-Judge Gorenstein, I engaged to withdraw MTS’s suit upon settlement
in this action, and (2) I now make self-same representation to this Court. I hope
this answers any question(s) the Court might have had.

In the meantime, if SARAY thinks MTS’ Shipping Act suit is without
legal merit, then SARAY properly can (indeed should) seek a Rule 12 dismissal.
SARAY’s lawyer was lawyer for ocean carrier MSC, and knows the terrain.

The Court had previously ordered us to report on settlement of this
action by June 30, 2021. I thank the Court for its consideration in this matter.

Respectfully submitted,

Gareth W. Stewart

cc: counsel (ECF)
Court Let May 10, 2021
